NUECES COUNTY COURTHOUSE
CHIEF JUSTICE
                                                                            901 LEOPARD, 10TH FLOOR
  ROGELIO VALDEZ
                                                                            CORPUS CHRISTI, TEXAS 78401
                                                                            361-888-0416 (TEL)
JUSTICES
                                                                            361-888-0794 (FAX)
  NELDA V. RODRIGUEZ
  DORI CONTRERAS GARZA
                                                                            HIDALGO COUNTY
  GINA M. BENAVIDES
                                                                            ADMINISTRATION BLDG.
  GREGORY T. PERKES
  NORA L. LONGORIA                 Court of Appeals                         100 E. CANO, 5TH FLOOR
                                                                            EDINBURG, TEXAS 78539
                                                                            956-318-2405 (TEL)
CLERK
  DORIAN E. RAMIREZ              Thirteenth District of Texas               956-318-2403 (FAX)

                                                                            www.txcourts.gov/13thcoa

                                        December 30, 2014

      Hon. William D. Mount Jr.                    Hon. Ricardo Pumarejo Jr.
      Dale & Klein, L.L.P.                         Kittleman Thomas, PLLC
      1100 E. Jasmine Ave., Ste. 202               4900-B N. 10th Street
      McAllen, TX 78501                            McAllen, TX 78504
      * DELIVERED VIA E-MAIL *                     * DELIVERED VIA E-MAIL *

      Re:       Cause No. 13-14-00205-CV
      Tr.Ct.No. C-2480-11-I-B
      Style:    Cornelio Morales v. Hidalgo County Irrigation District #6

      Dear Sir/Madam:

             Appellant’s motion for extension of time to file reply brief was this day GRANTED
      by this Court. The time has been extended to Monday, January 12, 2015.



                                               Very truly yours,


                                               Dorian E. Ramirez, Clerk

      DER:ch